MEMORANDUM ***
Rafael Dzib, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals (“Board”) dismissing his appeal of an immigration judge’s denial of his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the Board’s discretionary denial of cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Dzib does not raise a colorable due process challenge to that denial. We therefore lack jurisdiction over the petition for review. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.